NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             AUG 18 2010

                                                                            MOLLY C. DWYER, CLERK
LEE V. QUILLAR,                                  No. 08-15414                U.S. COURT OF APPEALS



               Plaintiff - Appellant,            D.C. No. CV-04-01203-FCD/KJM

  v.
                                                 MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS,

               Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                  Frank C. Damrell, Senior District Judge, Presiding

                        Argued and Submitted June 10, 2010
                               Pasadena, California

Before:        TROTT and W. FLETCHER, Circuit Judges, and MAHAN, **
               District Judge.

       While in state custody in California, Lee Quillar received several

disciplinary citations for wearing a beard. Quillar has consistently maintained that

he wears the beard for religious reasons. The prison regulations Quillar violated

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
have since been amended such that Quillar’s beard is no longer a violation. The

disciplinary citations remain in Quillar’s file. His primary claim before this court

is for injunctive relief to expunge references to those citations from his file, based

on the Religious Land Use and Institutionalized Persons Act (“RLUIPA”). The

district court dismissed that claim for want of Article III jurisdiction. Quillar also

appeals the district court’s denials of his motion to appoint counsel and his motion

to obtain limited discovery.

      We hold that the district court has Article III jurisdiction over Quillar’s

claim for injunctive relief to expunge the disciplinary records. The government

does not argue that Quillar’s rights under RLUIPA were not violated when the

discipline occurred. See Warsoldier v. Woodford, 418 F.3d 989 (9th Cir. 2005)

(granting preliminary injunction of similar grooming regulation because of

substantial likelihood of success on RLUIPA claim). That violation was an injury-

in-fact sufficient for Article III standing. Quillar’s claim is ripe because the

potentially harmful references to his disciplinary citations are already in his file.

Quillar’s claim is not mooted by the change in prison regulations because the

existence of the disciplinary records is “an ongoing ‘effect’” of the RLUIPA

violation. See Norman-Bloodsaw v. Lawrence Berkeley Laboratory, 135 F.3d

1260, 1275 (9th Cir. 1998).


                                           2
      We also hold that Quillar’s claim for injunctive relief is not barred by Heck

v. Humphrey, 512 U.S. 477 (1994). Quillar alleges that the prison violated his

RLUIPA rights when it disciplined him. This is not a challenge to “the fact or

duration of his confinement.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005).

      We remand Quillar’s RLUIPA claim for expungement to the district court

for further proceedings consistent with this disposition.

      The district court did not abuse its discretion when it denied Quillar’s

motion for appointment of counsel. However, we suggest that the district court

consider appointing counsel on remand, given the nature of the legal questions

presented.

      The district court did not abuse its discretion when it denied Quillar’s

motion for limited discovery.

      In sum, we reverse and remand as to the district court’s dismissal, for lack of

jurisdiction, of Quillar’s RLUIPA claim for injunctive relief. We affirm the district

court as to the motion to appoint counsel and as to the motion for limited

discovery. Each party shall bear its own costs on appeal.

      REVERSED, in part, AFFIRMED, in part, and REMANDED.




                                          3